DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seckinger (GB 2174957 A).
With regards to claim 11, Seckinger discloses an embossing stamp for embossing an identifying mark on a motor vehicle component, comprising: 
an embossing wheel assembly (4, 6, 8, 10) configured to be set individually (page 2, lines 54-68) for the motor vehicle component to be embossed depending on the identifying mark to be stamped, 
wherein the embossing wheel assembly includes a negative representation of the identifying mark to be stamped (FIG. 1-2, see marks on wheel), and 
a transmission device (including 23A-D; FIG. 3; page 2, lines 102-110) configured to provide an identification signal (see arrows from 23A-D back to control apparatus 22) characterizing the stamped identifying mark to a computing device (“co-ordination to the desired character combination” suggests communication with computer 24)  external to the embossing stamp (page 2, lines 84-94), wherein
the identification signal characterizes both the identifying mark stamped (the signals from pulse counters 23A-D provide unique characters from the character wheels) and the motor vehicle component identified by the identifying mark (page 2, lines 102-110; it is noted that the motor vehicle component is a substrate usable with the embossing stamp as claimed and does not structurally distinguish the embossing stamp from those of Seckinger.  Since the signals from 23A-D correspond to the momentary position of the character wheels, which provides a unique identifying mark, the signal from 23A-D is capable of being an identifier for the motor vehicle component or substrate having the printed identifying mark).

With regards to claim 13, Seckinger discloses an embossing stamp for embossing an identifying mark on a motor vehicle component, comprising: 
an embossing wheel assembly (4, 6, 8, 10) configured to be set individually (page 2, lines 54-68) for the motor vehicle component to be embossed depending on the identifying mark to be stamped, 
wherein the embossing wheel assembly includes a negative representation of the identifying mark to be stamped (FIG. 1-2, see marks on wheel), and 
a transmission device (including 23A-D; FIG. 3; page 2, lines 102-110) configured to provide an identification signal (see arrows from 23A-D back to control apparatus 22) characterizing the stamped identifying mark to a computing device (“co-ordination to the desired character combination” suggests communication with computer 24) external to the embossing stamp (page 2, lines 84-94; it is noted that a computing device is not considered a part of the embossing stamp and is merely a device usable with the embossing stamp.  The computer 24 is external to the embossing stamp (page 2, lines 91-94) and in communication (i.e. transmission/reception of signals) with control apparatus 22 for defining characters for embossing purposes (page 3, lines 17-28)); and
a receiver device (a part of 22 and 34; FIG. 3) configured to receive and provide a setting signal (i.e. the user input characters using the keyboard 24, which receive the inputs and provide signals to the control apparatus 22) characterizing an identifying mark to be set in the embossing wheel assembly for the embossing wheel assembly (page 2, lines 95-122).

With regards to claim 14, Seckinger discloses the embossing stamp according to claim 11, wherein the identifying mark characterizes a country and/or a factory and/or a part identifier (page 1, lines 12-16).

With regards to claim 15, Seckinger discloses the embossing stamp according to claim 11, wherein the embossing wheel assembly comprises at least one stamp wheel (4, 6, 8, 10) configured to be rotated about a mid-axis to set the identifying mark to be stamped (FIG. 1), and the at least one stamp wheel comprises a plurality of identifier elements (page 2, lines 54-60) on its circumference from which the identifying mark can be selected or put together (FIG. 1).

With regards to claim 16, Seckinger discloses a pressing tool for forming a motor vehicle component (the claimed preamble “for forming a motor vehicle component” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “for forming a motor vehicle component” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999)), comprising: an embossing stamp according to claim 11, wherein the identifying mark can be stamped (it is noted that the tool as taught by Seckinger is capable of being used during forming of the motor vehicle component) during forming of the motor vehicle component.

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al.  (US Patent 8,047,132; IDS dated 08/03/2021 Cite No. A4; hereinafter Lu).
With regards to claim 17,  Lu discloses a method for identifying a motor vehicle component (the claimed preamble “for identifying a motor vehicle component” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “for identifying a motor vehicle component” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999)), comprising: 
forming and/or processing a motor vehicle component (it is noted that the substrate is capable of being a motor vehicle component) in a pressing tool (i.e. placing a substrate to be pressed by 18 of FIG. 2); 
embossing the motor vehicle component with an identifying mark (col. 2, lines 40-43)  using an embossing stamp during the forming and/or processing in the pressing tool (col. 3, lines 16-21); 
providing, using the embossing stamp, the embossed identifying mark to a computing device external to the embossing stamp (col. 3, lines 22-27), and 
storing the embossed identifying mark in a memory of the computing device in a manner associated with the embossed motor vehicle component (col. 3, lines 22-43),
determining a blank identifier (setting the plurality of raised digits 184 of FIG. 1 for identifying the substrate) lasered into the motor vehicle component (it is noted that the process is not a positively recited step of the claimed method and merely a process performed on the substrate prior to the method of the claimed invention does not further distinguish the method as claimed) to be formed (col.2, line 65 to col. 3, line 4); and 
storing the blank identifier in a memory of the computing device in a manner associated with the motor vehicle component and the identifying mark (col. 3, lines 2-4).
With regards to claim 18, Lu discloses the method according to claim 17, further comprising: 
receiving, using a receiver device (a part of 13), a setting signal characterizing an identifying mark to be set in the embossing stamp (col. 2, line 65 to col. 3, line 4); 
providing the setting signal to the embossing stamp (col. 3, lines 5-15); 
setting the identifying mark to be set in the embossing stamp (col. 3, lines 5-15); and 
stamping the identifying mark into the motor vehicle component using the embossing stamp (col. 3, line 16-27).
With regards to claim 20, Lu discloses the method according to claim 17, further comprising: 
determining, depending on the blank identifier determined, a material and/or at least one process parameter of the motor vehicle component (col. 3, lines 5-15); and 
storing the material and/or the at least one process parameter in a memory of the computing device in a manner associated with the motor vehicle component (col. 3, lines 21-27).
With regards to claim 21, Lu discloses the method according to claim 17, wherein the blank identifier (col. 2, lines 40-43) is a marking that represents an initial component from which the motor vehicle component has been formed (it is noted that the number/letter combination of the engravings 184 can represent the information as claimed).

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on page 5, Applicant argues that Seckinger expressly states “counting and/or detector devices with the aid of which the position of the character wheels is detected … Furthermore an indicator device 32 can be connected … which indicates the momentary position of the character wheels”.  Consequently, no capability is disclosed for the “multi-position marker device” to convey anything besides the position of the character wheels”, as described.  For the Examiner to find the “pulse counters 23A-23D” capable of conveying a signal having any other type of data amounts to unsupported speculation.
The Examiner respectfully disagrees with Applicant’s argument because Seckinger does teach the claimed limitation of a transmission device as claimed.  Specifically, Seckinger discloses “a transmission device (23A-D; FIG. 3; page 2, lines 102-110) configured to provide an identification signal (see arrows from 23A-D back to control apparatus 22) characterizing the stamped identifying mark to a computing device (a part of 22 and 24) external to the embossing stamp (page 2, lines 84-94)”.  The cited portion teaches pulse counters 23A-23D provides signals back to the control apparatus 22, which can decipher what character is on each character wheels and subsequently display to indicator device.  Furthermore, Seckinger teaches “the identification signal characterizes both the identifying mark stamped (the signals from pulse counters 23A-D provide unique characters from the character wheels) and the motor vehicle component identified by the identifying mark (page 2, lines 102-110; it is noted that the motor vehicle component is a substrate usable with the embossing stamp as claimed and does not structurally distinguish the embossing stamp from those of Seckinger.  Since the signals from 23A-D correspond to the momentary position of the character wheels, which provides a unique identifying mark, the signal from 23A-D is capable of being an identifier for the motor vehicle component or substrate having the printed identifying mark)”.  Because Seckinger teaches the claimed identification signal and the transmission device to provide the identification signal, Seckinger is considered to teach the claimed invention.  

With respect to the remarks on page 5-6, Applicant argues that the recited “computing device” as corresponding to the “control apparatus 22” on page 3 of the Office Action, the “control apparatus 22” cannot also correspond to the “receiver device”.  Moreover, in the rejection of claim 11, the Office Action finds that the “control apparatus 22” is “external to the embossing stamp” however, this is inconsistent with the subsequent finding that the “control apparatus 22” when alleged to correspond to the “receiver device” is a component of the “embossing stamp”.
The Examiner respectfully disagrees with Applicant’s argument because Seckinger does teach the claimed invention.  Specifically, the rejection above has been clarified to show that the computing device 24 mentioned on page 2, lines 84-94 is external to the embossing device.  The receiver device (a part of 22), is a part of the embossing device communicating with the computing device 24 for the purpose of “co-ordination to the desired character combination” of the embossing device.  Thus, the reference Seckinger is considered to teach the claimed invention and consistent with the language as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853